Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of JP59-138643 to Satou (see Fig. 6) does not disclose a bar with a substantially rectangular cross-section nor discloses a compressible sealing gasket that forms a gastight seal and which is compressible such that a panel would contact the serif of the stringer. Satou’s invention is joints for bathroom walls and is concerned with water intrusion. Satou’s water-blocking sealing material 36 is not disclosed as preventing passage of gas and is silent on the degree of compressibility of its seal material. Moreover, newly cited prior art US 4,794,206 to Weinstein is directed to RF and acoustic shielding of panels. While Weinstein in Fig. 14 shows gasket 31, the seal is located within a recessed channel and does not have a height that is more than the height of a serif. Weinstein is also silent on compressibility of the gasket or whether the gasket provides a gastight seal. It describes gasket 31 as a wire mesh material or conductive caulk intended to improve acoustic seal (Weinstein, col 4, ln 26-30).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633